UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Indira Kairam, M.D.,                                                     11/29/2018

                                  Plaintiff,
                                                              1:18-cv-01005 (AT) (SDA)
                      -against-
                                                              OPINION AND ORDER
 West Side GI, LLC,

                                  Defendant.



STEWART D. AARON, United States Magistrate Judge:

       Before the Court is Defendant’s Letter-Motion to seal (ECF No. 83) portions of the

transcript from the October 30, 2018 Oral Argument on Defendant’s motion to dismiss. (See ECF

No. 79.) Plaintiff filed an opposition on November 16, 2018 (ECF No. 85) and Defendant replied

on November 26, 2018. (ECF No. 90.) For the reasons set forth below, Defendant’s motion is

DENIED.

       Defendant seeks to redact from the transcript information related to: (1) the terms and

conditions for the sale of membership units; (2) salaries of non-party members of West Side (3)

competitive restrictions, and (4) information regarding West Side’s potential future acquisition

of a non-party entity. (Def.’s Letter-Motion, ECF No. 83, at 1-2.) Plaintiff contends that Defendant

has not met its burden to justify sealing portions of the transcript and that the information at

issue already has been disclosed by Defendant or the Court in its Report and Recommendation

on Defendant’s motion to dismiss. (See ECF No. 85.)
       The presumptive First Amendment right of public access to judicial proceedings

encompasses “civil trials and . . . their related proceedings and records.” N.Y. Civil Liberties Union

v. N.Y.C. Transit Auth., 684 F.3d 286, 298 (2d Cir. 2011). The Second Circuit has held that “[t]he

transcript of a proceeding is so closely related to the ability to attend the proceeding itself that

maintaining secrecy is appropriate only if closing the courtroom was appropriate. Newsday LLC

v. Cty. of Nassau, 730 F.3d 156, 165 (2d Cir. 2013). “Where the presumptive First Amendment

interest in public access applies . . . it may be overcome by ‘specific, on the record findings . . .

demonstrating that closure is essential to preserve higher values and is narrowly tailored to serve

that interest.’” In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., No. 14-MC-02542

(VSB), 2014 WL 12772236, at *2 (S.D.N.Y. Nov. 5, 2014) (quoting Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 120 (2d Cir. 2006) (internal quotation marks omitted)). “The need to

protect sensitive commercial information from disclosure to competitors seeking an advantage

may constitute such an interest.” Id. (citing United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir.

1995)). However, for documents that are the basis for adjudication, “only the most compelling

reasons can justify the total foreclosure of public and professional scrutiny.” Joy v. North, 692

F.2d 880, 894 (2d Cir. 1982)

       The vast majority of the proposed redactions relate to the proposed deal with Physicians

Endoscopy Health Associates, which is the basis for Plaintiff’s age discrimination claim and, thus,

central to the Court’s recommendation regarding that claim. The Court finds that Defendant has

not met it burden to justify sealing this information, which in any case would remain public as it

is discussed in the Court’s Report and Recommendation. (See ECF No. 82.) Similarly, the salary

information and certain terms of sale of membership units, as well as competitive restrictions,



                                                  2
are referenced in the Report to the extent necessary to adjudicate Plaintiff’s claims. Thus, the

proposed redactions relate to information that has already been disclosed. While the Court

previously has allowed redactions of some of Defendant’s confidential business information,

under the current circumstances, the Court finds that Defendant has not shown how the limited

information in the proposed redactions will cause it competitive injury. See Gambale v. Deutsche

Bank AG, 377 F.3d 133, 144 (2d Cir. 2004) (confidential settlement amount disclosed in court’s

opinion and published on Westlaw and Lexis was no longer confidential) (citing SmithKline

Beecham Corp. v. Pentech Pharms., Inc., 261 F.Supp.2d 1002, 1008 (N.D. Ill. 2003) (Posner, J.,

sitting by designation) (deciding that a motion to seal portions of an agreement containing

confidential information would not be granted as to redacted aspects of the agreement already

disclosed in the court’s opinion)).

SO ORDERED.

DATED:         New York, New York
               November 29, 2018

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               3
